Citation Nr: 1039650	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughters




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

In July 2009, this matter was remanded for further development, 
including efforts to:  contact the Appellant to ascertain whether 
there is additional outstanding medical or lay evidence which the 
Appellant wishes to submit; corroborate the Veteran's former POW 
status in accordance with procedures  expressed in M21-1MR, Part 
II, Subpart V, Chapter 1, Section C., 13, and any other 
appropriate method; obtain a VA medical opinion as to whether it 
is at least as likely as not that the Veteran's service-connected 
disabilities were a contributory cause of the Veteran's death; 
and readjudicating the Appellant's claim.  The Board is satisfied 
that the action directed in its July 2009 remand has been 
performed and is prepared to proceed with appellate consideration 
of the issue framed above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Appellant is the Veteran's surviving spouse.

2.  The Veteran died on August [redacted], 2000, and the cause of his 
death was respiratory failure, due to worsening aspiration 
pneumonia, which was in turn caused by a terminal glioblastoma.

3.  At the time of the Veteran's death, he was service-connected 
for:  residuals of a gunshot wound to the right chest with 
retained foreign body rated as a pleural cavity injury); 
residuals of a gunshot wound to the back (rated as an injury to 
muscle group I); residuals of a gunshot wound to the left ankle 
(rated as a tender scar); concussion rupture of the right ear 
drum resulting in constant and persistent tinnitus; scar on the 
right mandible; scar on the left arm; scar on the left thigh; and 
residual scar from fractured right malleoli.

4.  The Veteran was not exposed to radiation during service, nor 
may he be presumed to have been.

5.  The cause of the Veteran's death has not been shown to be 
etiologically related to the Veteran's service or to his service-
connected disabilities, nor may it be presumed to have been.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. Notice 
should be provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Any error in notification should be presumed 
prejudicial, and VA has the burden of rebutting this presumption.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.


Also, as this appeal concerns a claim for service connection for 
the cause of the Veteran's death, the Board has also considered 
the holding of the United States Court of Appeals for Veterans 
Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In this decision, the Court determined that notification 
in such cases must include:  (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a dependency and indemnity 
compensation (DIC) claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

In the present case, the Appellant was notified of the 
information and evidence needed to substantiate and complete her 
claim in an April 2003 letter.  Although the letter was mailed 
more than two years after the RO's initial adjudication in its 
April 2001 rating decision, the Board observes that the Appellant 
was afforded a reasonable period of time to respond to the letter 
before her claim was readjudicated in a July 2003 statement of 
the case.  Hence, the timing deficiency in the RO's April 2003 
letter is not prejudicial to the Appellant.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also observes, however, that the content of the April 
2003 letter is also deficient in that it fails to advise the 
Appellant as to the disabilities for which the Veteran was 
service-connected at the time of his death.  Nonetheless, the 
Board notes that the Appellant was previously denied service 
connection for the cause of the Veteran's death in November 2000.  
Under the circumstances, the documentation in the claims file 
reveals that the Appellant already was aware that the Veteran was 
not service-connected for glioblastoma or aspiration pneumonia at 
the time of his death.  Accordingly, the Appellant was not 
prejudiced by the RO's failure to provide notice as to the 
Veteran's service-connected disabilities. 
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
Limited records service personnel records and service treatment 
records have been obtained.  Although it is unclear from the 
record that the Appellant was advised that the Veteran's records 
are considered "fire-related," knowledge to that effect was 
demonstrated by the Appellant in a September 2002 VA Form 21-
4138.  Additionally, all identified private and VA treatment 
records have been obtained.  A VA physician's opinion as to the 
cause of the Veteran's death was also obtained in 

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.

II.  Analysis

The Appellant, who is the Veteran's surviving spouse, contends 
that the Veteran died of a malignant brain tumor that was caused 
by exposure to radiation during the Veteran's basic training and 
/or during service in Korea.  In this regard, through testimony 
offered by her and her daughters at an August 2008 DRO hearing, 
she makes several various allegations of radiation exposure.

First, the Appellant asserts that the Veteran completed his basic 
training at Ft. Campbell, Kentucky, 83 miles from Paducah, 
Kentucky where an Operation Upknot and gas diffusion plants 
purportedly emitted radiation.  She and her daughters further 
assert that Ft. Campbell was only three miles from Oakridge, 
Tennessee, where they purported that other gas diffusion plants 
were being operated.  Interestingly, neither the Appellant nor 
her daughters testified that the Veteran actually participated in 
Operation Upknot.  Rather, her theory that the Veteran was 
exposed to radiation during basic training appears to be based 
upon the Veteran's proximity to Paducah, Kentucky and Oakridge, 
Tennessee.  In support of this theory, the Appellant asserted 
that where the Veteran was a paratrooper, she believed that he 
participated in trainings that caused him to land in areas 
exposed to radiation.

Alternatively, the Appellant asserts that the Veteran was exposed 
to radiation during service in Korea during the Korean War.  In 
this regard, the Veteran's daughter testified that wherever the 
Veteran landed during his paratrooper jumps while in Korea, he 
"might have" landed in terrain such as fields, jungles, and 
grass that might have contained a chemical.  The Veteran's 
daughter acknowledges that she does not have support "on paper" 
for this allegation.

Third, the Appellant advances the theory that the Veteran 
participated in tests of experimental clothing at Camp Drum, New 
York.  Although she does not specifically allege that the Veteran 
was exposed to chemicals or radiation from the experimental 
clothing, such an allegation appears to be implied in her DRO 
hearing testimony.

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2010).

A veteran's death will be considered as being due to a service-
connected disability when the evidence establishes that the 
service-connected disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) 
(2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one that is not 
related to the principal cause.  In order for a service-connected 
disability to be determined as a contributory cause of a 
veteran's death for compensation purposes, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of the Veteran's death, service connection was in 
effect for residuals of a gunshot wound to the right chest with 
retained foreign body rated as a pleural cavity injury); 
residuals of a gunshot wound to the back (rated as an injury to 
muscle group I); residuals of a gunshot wound to the left ankle 
(rated as a tender scar); concussion rupture of the right ear 
drum resulting in constant and persistent tinnitus; scar on the 
right mandible; scar on the left arm; scar on the left thigh; and 
residual scar from fractured right malleoli.  The combined 
disability evaluation for the Veteran's service-connected 
disabilities was 40 percent.  See 38 C.F.R. § 4.25.

In this case, the evidence shows that the Veteran was first 
diagnosed with a high grade left parietal glioma in December 
1998.  Subsequent private and hospital treatment records indicate 
a continuing diagnosis of a terminal glioblastoma.  Private and 
hospital treatment for that illness was provided to the Veteran 
through 1999 and the early part of 2000.  August 2000 treatment 
records from Columbia Presbyterian Medical Center indicate that 
he was treated for aspiration pneumonia.  During the course of 
that treatment, however, the Veteran passed away.  A Death 
Certificate issued by the New York City Department of Health 
reveals that the Veteran died on August [redacted], 2000 while under the 
attending care of Dr. J.W. at Presbyterian Hospital.  It further 
indicates that the Veteran died of natural causes.  In an October 
2002 letter provided by Dr. J.W., however, he clarifies his 
opinion that the Veteran died of aspiration pneumonia which was 
itself a likely consequence of the Veteran's brain tumor.  This 
opinion is generally supported by multiple private opinions 
provided in 2001 and 2002 by the Veteran's various private 
doctors.  Accordingly, the Board accepts the finding that the 
Veteran died of aspiration pneumonia that was a consequence of 
the Veteran's glioblastoma.

A.  Service Connection for Cause of Death Based upon In-Service 
Radiation Exposure

Insofar as the Appellant's assertions that the Veteran's death 
was caused by a malignant brain tumor that was incurred as a 
result of radiation exposure during service, the Board finds that 
those assertions are not supported by the record.

The Board first observes that service connection for a disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can be established in one of three 
different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 
(1998).
Under the first method, a rebuttable presumption of service 
connection arises if a "radiation-exposed veteran" later develops 
one of the radiogenic diseases listed in 38 C.F.R. § 3.309(d).  
See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  
These diseases are ones for which the VA Secretary has determined 
that a positive association with radiation exposure exists, and 
includes cancers of the brain such as glioblastomas.  38 C.F.R. § 
3.309(d)(2).

The regulation defines a "radiation-exposed veteran" as a veteran 
who was involved in a "radiation risk" activity during active 
service, as defined in 38 C.F.R. 3.309(d)(3)(ii).  This includes 
a veteran who, as part of his or her official military duties, 
was present during a total of at least 250 days, before February 
1, 1992, on the grounds of a gaseous diffusion plant located in 
Paducah, Kentucky or the area identified as K25 at Oak Ridge, 
Tennessee.  Notwithstanding the DRO testimony provided by the 
Appellant and her daughters, the evidence in this case does not 
establish any such service.

As a threshold matter, the Board acknowledges that the Veteran's 
complete service personnel and service treatment file is "fire-
related" (i.e., presumably destroyed in a 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri).  In 
instances such as those, where service records are not available, 
the Board's obligation to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule is heightened.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The benefit of the doubt rule provides 
that, where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of the 
doubt to the claimant as to those issues.  38 U.S.C.A. § 5107(b).

Nonetheless, the Board does not find that the evidence in this 
case is in equipoise as to the issue of whether the Veteran is a 
radiation exposed Veteran.  The limited service personnel records 
that are available in the claims file do not show that the 
Veteran was present at all on the grounds of gas diffusion plants 
in Paducah, Kentucky or in Oak Ridge, Tennessee.  Service 
treatment records in the claims file contain records of treatment 
rendered at Ft. Campbell, Kentucky in 1951 for various illnesses 
and injuries.  These records, however, also do not indicate that 
the Veteran was ever on the grounds of the aforementioned gas 
diffusion plants.  A September 2002 memorandum prepared by Dr. 
O.A.L., as a consultant for the veteran's appointed 
representative, expresses the opinion that the Veteran was 
stationed in an area of radiation risk in 1951.  He does not 
provide further explanation or elaboration for that opinion, nor 
does he cite any evidence that the Veteran was ever physically on 
the grounds of the gas plants in Paducah, Kentucky or Oak Ridge, 
Tennessee.  Finally, the assertions made by the Appellant and her 
daughters, as outlined above, do not establish that the Veteran 
was ever on the grounds of plants in Paducah, Kentucky or Oak 
Ridge, Tennessee.  Rather, they merely indicate that the Veteran 
was within close proximity of those locations and at best 
speculate that the Veteran's paratrooper training activities 
brought him onto the grounds of the gas diffusion plants in 
question.  Under the circumstances, the Board finds that the 
Veteran is not a radiation exposed veteran.  Hence, the cause of 
the Veteran's death may not be presumed to have been caused by 
radiation exposure under 38 C.F.R. § 3.309(d)(2).

According to the second method, service connection may be 
established if: (a) a radiation-exposed veteran developed a 
"radiogenic disease" that (b) became manifest within the time 
period defined for that disease by 38 C.F.R. 3.311(b)(5), and (c) 
if, after following special development procedures, the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.

"Radiogenic diseases" are those that may be induced by ionizing 
radiation, as listed at 38 C.F.R. § 3.311(b), and include any 
type of cancer, such as brain tumors.  As discussed above, 
however, the evidence in this case, even taking into 
consideration the benefit of the doubt doctrine, does not 
establish that the Veteran was exposed to radiation during 
service.  Accordingly, service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.311(b) is 
not warranted.

The third and final method provides that service connection may 
be established by competent evidence showing the existence of a 
medical nexus between the claimed condition and exposure to 
ionizing radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Once again, in the absence of 
evidence indicating that the veteran was exposed to ionizing 
radiation, service connection for the cause of the Veteran's 
death may not be awarded.

The evidence on this issue consists primarily of the DRO hearing 
testimony provided by the Appellant and her daughters.  The 
Appellant has also submitted various news clippings and internet 
articles which pertain generally to radiation exposed veterans.
A February 2001 letter from Dr. M.F. acknowledges that the 
Veteran's immediate cause of death was probably related to 
pneumonic complications of aspiration pneumonia that was likely 
resulting from neurological deficits related to his glioblastoma.  
Dr. M.F. concludes that the Veteran's pneumonic problems may have 
been a result of his service-connected injuries sustained during 
service in Korea.  No further explanation is provided for his 
conclusion.

A March 2001 letter from Dr. E.S.C. states the opinion that there 
is medical evidence that suggests that gliomas may be associated 
with exposure to certain solvents, pesticides, plastic materials, 
and ionizing radiation.  He admits, however, that he is unable to 
speak as to the possibility of whether the Veteran was exposed to 
carcinogens during service.

A March 2001 letter from Dr. J.W. provides a detailed chronology 
of the veteran's treatment since February 1998.  It does not, 
however, provide any opinion as to the cause of the Veteran's 
death.

An October 2002 letter from Dr. M.F. merely provides additional 
opinion that the Veteran died of complications from his 
glioblastoma.

A separate October 2002 letter from Dr. H.F. expresses the 
opinion that the exposure to radiation and toxic chemicals during 
basic training in Kentucky and service in Korea may have 
contributed to the Veteran's malignant glioblastoma.  Once again, 
however, no additional explanation is provided for this 
conclusion.

In assessing the probative worth of the private opinions 
discussed above, the Board notes that where an opinion is 
relatively speculative in nature its probative value is limited.  
For example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the opinion of 
the examiner too speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could have 
been" is not probative).  In this case, the February 2001 
opinion by Dr. M.F. and October 2002 opinion by Dr. H.F. simply 
assert that radiation exposure may have contributed to cause the 
veteran's glioblastoma and resulting pneumonia.  On its face, 
these opinions are too speculative to form a probative opinion as 
to the cause of the Veteran's death.

The March 2001 opinion by Dr. J.W. and October 2002 opinion by 
Dr. M.F. simply do not address the question of whether the 
Veteran's glioblastoma or resulting pneumonia were caused by 
radiation exposure.  For that reason, the Board does not find 
those opinions to be probative of that issue.

Finally, the March 2001 opinion by Dr. E.S.C. all but 
acknowledges that he is unable to speak as to whether, in the 
Veteran's specific case, the Veteran's glioblastoma and resulting 
pneumonia were caused by in-service exposure to radiation.  At 
best, he asserts that certain materials and ionizing radiation 
may cause glioma, but he is unable to state whether the Veteran 
was in fact exposed to radiation and whether the Veteran's 
specific condition was caused by such exposure.

Moreover, the Board notes that the fact that a veteran has 
received regular treatment from a physician or other doctor is 
certainly a consideration in determining the credibility of that 
doctor's opinions and conclusions.  That notwithstanding, the 
United States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 
Vet. App. 467-471-3 (1993).
B.  Presumptive Service Connection for Cause of Death Based Upon 
the Veteran's Purported Status as a Former POW

The Appellant has submitted a copy of the Veteran's Veterans 
Universal Access identification Card.  A caption underneath the 
Veteran's photograph on this card states, "Service Connected 
POW."

Under 38 C.F.R. § 3.309(c), where the evidence shows that the 
veteran is a former POW, service connection may be granted for 
that veteran for disabilities specifically enumerated in that 
regulation.  However, the list of diseases identified under 
38 C.F.R. § 3.309(c) does not include either aspiration pneumonia 
or glioblastoma.  For that reason, service connection for the 
cause of the Veteran's death may not be presumptively granted in 
this case based upon the Veteran's purported status as a former 
POW.

C.  Service Connection for Cause of Death, Generally

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

At the time of his death, the Veteran was service-connected for 
residuals of a gunshot wound to the right chest with retained 
foreign body rated as a pleural cavity injury); residuals of a 
gunshot wound to the back (rated as an injury to muscle group I); 
residuals of a gunshot wound to the left ankle (rated as a tender 
scar); concussion rupture of the right ear drum resulting in 
constant and persistent tinnitus; scar on the right mandible; 
scar on the left arm; scar on the left thigh; and residual scar 
from fractured right malleoli.

The limited service personnel records and service treatment 
records presently in the claims file do not reflect the 
incurrence of glioblastoma during his active duty service.  As 
previously discussed, the post-service treatment records in the 
claims file indicate the initial diagnosis of glioblastoma in 
December 1998, nearly 45 years after the Veteran's discharge from 
service.

In addition to the lay contentions of the Appellant and her 
daughters, which were discussed above, the post-service treatment 
records in the claims file do not reflect any opinions generally 
relating the Veteran's glioblastoma or pneumonia to an injury or 
illness incurred during active service.  In general, the private 
opinions provided in 2001 and 2002 do not relate either the 
Veteran's glioblastoma or his resulting aspiration pneumonia to 
an injury or illness (other than purported radiation exposure) 
during his active duty service.

A March 2010 VA opinion, which was based upon a review of the 
Veteran's claims file, noted that the Veteran's service-connected 
disabilities included residuals of a gunshot wound to the right 
chest with retained foreign body rated as a pleural cavity 
injury); residuals of a gunshot wound to the back (rated as an 
injury to muscle group I); residuals of a gunshot wound to the 
left ankle (rated as a tender scar); concussion rupture of the 
right ear drum resulting in constant and persistent tinnitus; 
scar on the right mandible; scar on the left arm; scar on the 
left thigh; and residual scar from fractured right malleoli.  It 
also reflects the finding that the Veteran had non-service 
connected hyperlipidemia, thrombocytopenia, hypertension, 
glioblastoma of the brain, and hypothyroidism plus gout and renal 
insufficiency.  The VA physician, however, was unable to resolve 
whether these service-connected disorders contributed to the 
Veteran's cause of death without resort to speculation.  In a 
June 2010 addendum, the VA physician elaborated that given the 
number of the Veteran's conditions at the time of his death, he 
was unable to state which disorder contributed to cause the 
Veteran's death.

In cases involving a VA examiner's opinion that a finding cannot 
be rendered without resort to speculation, the United States 
Court of Appeals for Veterans Claims (Court) has observed that VA 
is not required to proceed through multiple iterations of 
repetitive medical examinations until it has obtained a 
conclusive opinion or formally declares that further examinations 
would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 
(2010).  It must be clear, however, from some combination of the 
examiner's opinion and the Board's analysis of the record, that 
the examiner has not invoked the phrase "without resort to mere 
speculation" as a substitute for the full consideration of all 
pertinent and available medical facts.  Id.  The Court noted that 
such a standard requires the examiner's assessment be made after 
all due diligence has been exercised in seeking relevant medical 
information that may have bearing on the requested opinion.  Id. 
at 389.  Though a bald statement by the examiner that it would be 
speculative to render an opinion as to etiology or diagnosis is 
fraught with ambiguity, the Board may rely on an examiner's 
conclusion that an opinion would be speculative if such an 
opinion is supported by an explanation of the basis for such an 
opinion or is otherwise apparent in the Board's review of the 
evidence.  Id. at 390.  Further, VA must ensure that it must be 
clear, from either the examiner's statements or the Board 
decision, that the examiner has considered "all procurable and 
assembled data" by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  Id. (quoting Daves 
v. Nicholson, 21 Vet. App. 46 (2007)).  The examiner's use of the 
phrase "without resort to mere speculation" should reflect the 
limitations of knowledge in the medical community at large and 
not those of a particular examiner.  Id.  Finally, the examiner 
should clearly identify precisely which facts cannot be 
determined.  Id.

In the March 2010 report and June 2010 addendum, the VA physician 
expressly notes the claims file was reviewed prior to the making 
of the reports.  Under the circumstances, the examiner's 
diagnosis, although speculative, is supported by a thorough 
discussion of the examiner's rationale that is itself based upon 
all pertinent and available medical facts.  Moreover, in the June 
2010 addendum, the VA physician clarified that it is impossible 
to determine whether the Veteran's service connected disabilities 
contributed to cause his death, given the number of disorders 
afflicting him.  The physician does not identify any additional 
tests or information that might further illuminate his analysis.  
The Appellant has not identified any additional sources of 
treatment or evidence, hence, there is no additional evidence or 
information known to the Board that has yet to be obtained that 
might further assist the VA examiner.

Under the circumstances, the Board accepts the VA physician's 
finding that an opinion as to cause of the Veteran's death cannot 
be made without resort to mere speculation.  In the absence of 
evidence showing that either the Veteran's service-connected 
disabilities were the cause of the Veteran's death, or, that the 
Veteran's glioblastoma and/or aspiration pneumonia were caused by 
radiation exposure or other injury or illness incurred in 
service, the preponderance of the evidence is against the 
Veteran's claim of service connection for the cause of the 
veteran's death, and this claim must be denied.

In reaching this determination, the Board again acknowledges that 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


